IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED


RONALD D. JORDAN,

             Appellant,

 v.                                                      Case No. 5D15-3996

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed May 27, 2016

3.850 Appeal from the Circuit
Court for Orange County,
Wayne C. Wooten, Judge.

Ronald D. Jordan, Lake City, pro se.

No Appearance for Appellee.


PER CURIAM.

      We affirm without prejudice to Appellant filing a request for extension of time in the

trial court pursuant to Florida Rule of Criminal Procedure 3.050(2).

      AFFIRMED.


PALMER, EVANDER and LAMBERT, JJ., concur.